Citation Nr: 1141918	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-24 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral knee disability, and if so, whether service connection should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from August 1986 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his wife testified before the undersigned at the RO in April 2011.  A transcript of the hearing has been associated with the record.

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a bilateral knee disability was denied in a September 1990 rating decision; the Veteran submitted a notice of disagreement in December 1990 and a statement of the case was issued in January 1991; the Veteran did not submit a timely substantive appeal.

2.  In August 1993 the Veteran sought to reopen his claim of entitlement to service connection for a bilateral knee disability; this petition was denied in a November 1993 rating decision; the Veteran did not submit a timely appeal.

3.  The evidence received since the August 1993 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral knee disability.

CONCLUSIONS OF LAW

1.  The September 1990 and August 1993 rating decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  As the Board has determined that new and material evidence has been submitted to reopen the Veteran's previously denied claims, no further discussion of the VCAA is necessary at this time.

Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, service connection was denied for a bilateral knee disability in September 1990.  The RO determined that it was unable to reasonably conclude that the Veteran had any definite pathology in his knees to account for his current complaints.  It noted that a VA examiner was unable to find any objective evidence to support the cause for the Veteran's complaints.  It determined that the treatment in service was for complaints that were acute and transitory, with no evidence of any chronic disease or disability.

The evidence of record at the time of the September 1990 rating decision included the Veteran's service treatment records.  They include the report of a December 1989 medical board.  The report indicates that the Veteran experienced the insidious onset of progressive, severe bilateral knee pain.  The report's author noted that all forms of conservative treatment were employed and that the Veteran was placed on limited duty in August 1989.  Following physical examination, the impression was patellofemoral pain syndrome, probably due to chondromalacia patellae.  The board recommended that the Veteran leave the Navy.  In January 1990 a record review panel found that the Veteran was unfit for duty due to physical disability.  

The report of an August 1990 VA examination was also of record.  The Veteran reported pain in his knees.  Following physical examination the diagnosis was painful knees from history, unknown etiology.

The Veteran sought to reopen his claim in August 1993.  He stated that doctors believed that his knee injuries, for which he was released from active duty, were the cause of his knee problems and loss of stability.  

Private records from Employmed do not refer to the Veteran's knees.  

In November 1993 the RO declined to reopen the Veteran's claim.  It reiterated that service connection had been denied because the complaints in service were acute and transitory and cleared without residual disability.  It pointed out that there had been no response to requests for treatment reports.

The Veteran most recently petitioned to reopen his claim in April 2008.  

A VA examination was carried out in October 2008.  The Veteran reported an intermittent history of swelling and popping with pain.  He denied flare-ups.  He noted that his current pain was 8/10.  The examiner reviewed the Veteran's history, to include the diagnosis of patellofemoral pain syndrome by history, noting that it was probably a continuum of chondromalacia of the patella diagnosis and was probably a diagnosis that was used interchangeably in terms.  On physical examination, the Veteran was tender to palpation at the medial joint line, pes anserine insertion, and medial facet of the patella on the left; and tender to palpation of the medial joint linen and medial facet of the patella on the right.  The diagnosis was chondromalacia patella of the bilateral knees, and pes anserine bursitis of the left knee.  The examiner concluded that it was less likely than not related to the condition that was treated in service.  He noted that the Veteran had chondromalacia of the patella and that it was an overuse type syndrome.  He indicated that it could be treated with conservative measures and that it could be intermittent in nature.  He opined that it was not something that was related to a prolonged activity in service, and that the Veteran did not have any specific injury or change in mechanical axis of his knee.  He additionally noted that the Veteran had symptom magnification that was not consistent with the diagnosis.

A November 2008 VA treatment report notes bilateral knee pain.

In January 2009 the Veteran was noted to have a chief complaint of degenerative arthritis affecting his spine and both knees for years.  Custom knee braces were issued in May 2009.

At his April 2011 hearing the Veteran testified that he received treatment at the Jacksonville VA Medical Center (VAMC).  His wife testified that during service, the Veteran had pain in his legs that limited their activities, and that the Veteran had continued to complain of knee pain since service.  

Having carefully reviewed the record, the Board has concluded that new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability.  The evidence received since the November 1993 decision includes new evidence demonstrating that the Veteran has current symptoms referable to his knees, and suggesting a continuity of symptoms since service.  In sum, the defects existing at the time of the November 1993 decision has been cured in that the evidence added to the record includes references to current knee complaints and treatment, and testimony regarding a continuity of symptoms since service.  As such, the claim may be reopened.

	
ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for a bilateral knee disability is granted.


REMAND

As an initial matter, the Board observes that at his April 2011 hearing, the Veteran reported that he receives ongoing treatment through VA.  As records of this treatment may contain evidence supportive of the Veteran's claim, they should be obtained.

As discussed above, the Veteran submitted to a VA examination in October 2008.  The examiner concluded that the current bilateral chondromalacia was less likely than not related to the condition that was treated in service.  He noted that the Veteran had chondromalacia of the patella and that it was an overuse type syndrome.  He indicated that it could be treated with conservative measures and that it could be intermittent in nature.  He opined that it was not something that was related to a prolonged activity in service, and that the Veteran did not have any specific injury or change in mechanical axis of his knee.  However, the examiner's discussion did not account for the service treatment records which show that the Veteran was treated for similar complaints in service and his testimony that he has experienced symptoms since service.  As such, the examination report is not adequate for the purpose of adjudicating the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA has provided a claimant with an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.)

In light of the above discussion, the Board finds that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records.  Efforts to obtain identified records should be fully documented in the record.

If VA is unable to secure any identified records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

The below development should not be accomplished until the identified records have been obtained, or the AOJ has concluded that they are not available.

2.  Upon completion of the action specified in paragraph 1, schedule the Veteran for a VA examination to determine the etiology of his bilateral knee disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all currently present knee disabilities.  With respect to each identified knee disability, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present back disability is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 





____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


